Citation Nr: 1046955	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  03-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
post operative residuals of a right bunionectomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to December 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the Veteran's application for an increased 
rating for his service-connected post operative residuals of a 
right bunionectomy.

In a July 2006 decision, the Board denied the Veteran's claim.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a August 2008 
Memorandum Decision and subsequent September 2008 Order the Court 
vacated the Board's July 2006 decision and remanded the case for 
the Veteran to be afforded a new medical examination and for 
reconsideration of the claim.

Subsequently, in June 2009 the Board remanded the Veteran's claim 
for the Veteran to be afforded a VA medical examination in order 
to comply with Court's September 2008 Memorandum Decision.


FINDING OF FACT

1.  Postoperative residuals of a right bunionectomy are 
manifested by resection of the metatarsal head of the right big 
toe and with right great toe pain on dorsiflexion.

2.  Any additional functional impairment due to pain of the 
service-connected post operative residuals of a right 
bunionectomy is not equivalent to amputation of the great toe 
with removal of metatarsal head.

3.  The Veteran's service-connected post operative residuals of a 
right bunionectomy is not equivalent to a moderately severe foot 
injury.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
postoperative residuals of a right bunionectomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in October 2002 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran what evidence and 
information VA would be obtaining.  The letter also explained 
that VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the custodian 
of any records.  VA informed the Veteran what he needed to 
substantiate his claims for increased ratings.  In view of this, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
appellant was afforded VA medical examinations in November 2002 
and March/April 2010.

In June 2009 the Board remanded the claim for the Veteran to be 
afforded a VA medical examination in compliance with the Court's 
August 2008 Memorandum Decision and September 2008 Order.  The 
Board notes that where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2010 the Veteran was afforded a VA medical examination.  
As such, the Board is thus satisfied that the RO has 
substantially complied with the orders of the June 2009 Board 
remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) 
(regarding substantial compliance); see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran).

The Board notes that the Veteran's representative argued in a 
statement dated in May 2010 that the March 2010 VA medical 
examination was inadequate due to an lack of an attempt by the 
examiner to quantify the Veteran's additional loss of range of 
motion of the right great toe with repetitive motion and the 
inherent difference between three clinical repetitions and 
standing on one's feet for a long period of time.  The Veteran's 
representative argues that the Board, therefore, does not have 
all the information necessary to fully consider the Veteran's 
claim in light of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board has reviewed the examination report and finds that the 
report is sufficient to rate the Veteran's impairment from the 
service-connected disability.  This will be discussed in further 
detail below.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection was established for postoperative residuals of 
a right bunionectomy in a March 1995 rating decision, and 
initially evaluated as noncompensably disabling.  A December 1997 
rating decision increased the Veteran's disability rating to 10 
percent.  The Veteran filed a claim of entitlement to a 
disability rating in excess of 10 percent for post operative 
residuals of a right bunionectomy in September 2002.

The Veteran's postoperative residuals of a right bunionectomy are 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 for unilateral hallux valgus.  Under 
Diagnostic Code 5280, a 10 percent disability rating is warranted 
when there is severe hallux valgus, equivalent to amputation of 
the great toe; or when there has been an operation with resection 
of the metatarsal head.  A disability rating greater than 10 
percent is not available under this diagnostic code.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5280.  Under Diagnostic Code 5281, 
severe unilateral hallux rigidus is evaluated as severe, if 
equivalent to amputation of the great toe.

In order for the Veteran to receive a higher rating of 30 
percent, it must be demonstrated that his disability is analogous 
to an amputation of the great toe with removal of the metatarsal 
head.  See 38 C.F.R. § 4.71, Diagnostic Code 5171.  Although the 
Veteran complains of various symptoms, none of the objective 
findings are at a level of severity which are equivalent to this 
level of amputation.  

On VA examination in November 2002, there were no physical 
findings which are considered analogous to amputation of the 
great toe with removal of the metatarsal head.  The Veteran was 
noted to complain of a burning sensation, pain, weakness, 
stiffness at rest, standing, and walking.  The Veteran indicated 
that he is functionally impaired as a result of the medical 
condition and that it is very hard for him to stand and walk for 
long periods of time.  Examination of the right foot did not 
reveal any painful motion, edema, disturbed circulation, 
weakness, atrophy of musculature, or tenderness.  Dorsiflexion of 
all the toes produced pain in the big toe of the right foot.  
Palpation of the metatarsal heads produced no tenderness.  The 
Veteran has slight hallux valgus and no hallux rigidus.  The VA 
examiner categorized his condition as slight and opined that the 
Veteran had no limited function of standing or walking and did 
not require any special device for walking.  The examiner further 
opined that there had been no change in the Veteran's diagnosed 
postoperative residuals of a right bunionectomy.  The examiner 
stated that the "Veteran's medical condition should not be a 
deterrent from being gainfully employed."

The Veteran submitted multiple lay statements indicating that the 
Veteran has foot pain that prevents him from participating in 
sports and other activities that he use to participate in prior 
to his right bunionectomy surgery.  The statements also report 
that the Veteran has pain and difficulty with walking due to his 
toe disability.

On VA examination in March 2010, the Veteran reported that he had 
daily pain in the right great toe at the MTP joint area.  He 
stated that the pain was associated with activity such as walking 
or standing and that if he gets off the foot he does not have 
pain.  The Veteran indicated that the discomfort was a four on a 
scale of one to ten.  He stated that he has weakness, stiffness, 
and lack of endurance in the right foot but denied swelling, 
heat, or redness.  The Veteran reported that he had no pain in 
the right foot at rest, can stand for about twenty or thirty 
minutes, and can walk for about thirty minutes.  The Veteran 
indicated that he took ibuprofen three times a day and was not 
otherwise under any active treatment.  He reported periods of 
flare-ups when the pain was more severe.  He stated that these 
were usually caused by walking or standing too much.  The flare-
ups, on occasion, rated a nine out of ten on a one to ten scale 
at the MTP joint.  The pain was alleviated by getting off of his 
foot.  The Veteran reported that he has additional limitation 
when he has increased pain.  The Veteran did not use crutches, 
braces, a cane, or corrective shoes.  He indicated that he tried 
shoe inserts but that they were not effective.  The Veteran 
denied hospitalization for his right foot since his original 
surgery in 1992.  The Veteran reported that his right foot 
bothered him at work as a nursing assistant on the psychiatric 
ward at the Atlanta VA hospital but that he was able to maintain 
his work.

Upon entering the examination room, the Veteran was noted to walk 
with a normal heel-to-toe gait with no real significant limp.  
After removing the slippers worn to the examination the Veteran 
was observed to have a slight limp favoring the right foot.  The 
Veteran did not appear to have pain with walking and there was no 
edema, instability, weakness, or tenderness.  The Veteran wore 
slippers without unusual wear to the examination.  There was no 
skin breakdown or abnormal callosities to indicate abnormal 
weight bearing on the plantar aspect of the right foot.  There 
were no skin or vascular changes on the right foot.  There was 
mild promence of the metatarsal head on the right medially.  
There was mild hallux valgus of the great toe in relation to the 
first metatarsal which measured approximately 12 degrees with a 
goniometer.  The range of motion of the MTP joint of the right 
great toe showed 45 degrees of dorsiflexion and 65 degrees of 
plantar flexion with complaint of mild discomfort in the last 15 
degrees or plantar flexion.  The Veteran was able to actively and 
passively repeat the motions at least three times without 
increased pain and without loss of motion.  After examination the 
Veteran was diagnosed with mild residual hallux valgus of the 
right great toe, minimal residual bunion of the right MTP joint, 
mild degenerative arthritis of the MTP joint of the right great 
toe, and status post Austin bunionectomy of the right foot and a 
chevron osteotomy.  The examiner stated that the Veteran's 
current right great toe hallux valugus was "nowhere near 
equivalent to amputation of the great toes and the metatarsal 
head."  The examiner rendered the opinion that the Veteran had 
minimal functional loss from mild degenerative arthritis of the 
MTP joint of the right great toe.

Given the probative medical evidence of record, the Board finds 
that the Veteran's right great toe disability does not manifest 
symptoms analogous to an amputation of the great toe with removal 
of the metatarsal head at any time during the appeal period.  
This is the case even when considering such factors as painful 
motion, weakness and fatigability.  See  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA physician 
stated that the Veteran's disability was nowhere near equivalent 
to amputation of the great toe and the metatarsal head.  In 
making this statement the physician took into account the 
physical findings and the Veteran's history.  In this regard, he 
noted the Veteran's complaints of pain, flare-ups and the impact 
the Veteran reported that his condition had on him.  Moreover, 
the physician stated that the Veteran had minimal functional loss 
due to the service-connected disability.  Therefore, entitlement 
to an evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5171. 

The provisions of Diagnostic Code 5284 provide disability ratings 
for other foot injuries.  A 10 percent rating is warranted for 
moderate foot injuries.  A 20 percent rating is warranted for 
moderately severe foot injuries.  A 30 percent rating is 
warranted for severe foot injuries.  The Board finds that this 
code is not for application as there is no evidence that the 
Veteran has a foot injury due to the service-connected 
postoperative right bunionectomy.  In other words, there is no 
competent medical evidence showing that his service-connected 
right bunionectomy results in a moderately severe foot injury.  
With respect to the Veteran's condition VA physicians has 
described it as mild and that it caused minimal functional 
impairment.  Even according to the Veteran, he reports being able 
to stand and walk for approximately 30 minutes.  He has also 
stated that he is able to maintain his current employment duties 
and he is able to perform daily tasks. 

The Board notes that there are additional diagnostic codes for 
the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5277 through 5279 is not appropriate as there is 
no evidence of bilateral weak foot, acquired pes cavus, or 
anterior metatarsalgia, respectively associated with the 
Veteran's service-connected disability.  Similarly, the evidence 
does not support the application of Diagnostic Code 5281, valgus 
rigidus, Diagnostic Code 5282, hammer toe, or Diagnostic Code 
5283, malunion or nonunion of the tarsal or metatarsal bones for 
the very same reason.  

The Board notes that the Veteran was noted to have mild bilateral 
pes planus on examination in March 2010.  The Veteran is not 
currently service-connected for pes planus and the RO has not 
adjudicated this issue.  As such, the Board has no authority to 
consider the condition when determining whether a higher rating 
is warranted for the service-connected postoperative residuals of 
a right bunionectomy. 

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if they are, no extraschedular 
referral is required.  Second, if inadequate, determine whether 
there is an exceptional disability picture considering such 
related factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization.  Third, if the rating 
criteria are inadequate and the related factors are present, the 
case must be referred for a determination of whether an 
extraschedular rating should be assigned.  Thun v. Peak, 111, 
115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's 
service-connected condition.  There is no evidence of frequent 
periods of hospitalization for the service-connected condition, 
and there is also no evidence of marked interference with 
employment.  Thus, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  So, the criteria for submission for consideration of 
an extra-schedular rating are not met.  Thun, Id.

Lastly, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is employed full time.  
Accordingly, TDIU is not raised by the record.

Considering the medical evidence of record, as well as his 
statements and the statements of others in support of his claims, 
the Board finds that the Veteran's residuals of a right 
bunionectomy are appropriately rated as 10 percent disabling.  
The preponderance of the evidence is against the claim for 
increase; the benefit-of-


	(CONTINUED ON NEXT PAGE)


the doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Entitlement to a disability rating in excess of 10 percent for 
post operative residuals of a right bunionectomy is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


